Senators Barlow, Porter, Putnam and Spencer delivered written opinions in favor of affirming the judgment, upon the ground. maintained by the supreme court, that the Indian title to lands is an absolute fee, and that the pre-emption right conceded to Massachusetts, was simply a right to acquire by purchase from the Indians their ownership of the soil, whenever they should choose to sell it.
Upon the question being put: “ Shall this judgment be reversed 7” twenty senators, being all the members of the court who heard the argument, voted for affirmance.
Judgment affirmed.